Detailed Action – Non-Final Rejection
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Embodiments
This application contains the following embodiments:
Embodiment 1: 1.1 - 1.7
Embodiment 2: 2.1 - 2.7
Embodiment 3: 3.1 - 3.7
Embodiment 4: 4.1 - 4.7
Embodiment 5: 5.1 - 5.7
 
Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct. See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959). Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application. See In re Platner, 155 USPQ 222 (Comm'r Pat. 1967).

The above-identified embodiments are considered by the examiner to present overall appearances that are basically the same. Furthermore, the differences between the appearances of the embodiments are considered minor and patentably indistinct, or are shown to be obvious in view of analogous prior art cited. Accordingly, they are deemed to be obvious variations and are being retained and examined in the same application. 

Objections
Specification
The paragraph [The shape of the claimed design is a pot lid handle.] in the description of the reproductions is extraneous information describing what is shown in the reproductions, which adds no new information to the understanding of the claimed design. Any description of the design in the specification other than a brief description of the drawing is generally not necessary, since as a general rule, the illustration in the drawing views is its own best description. See In re Freeman, 23 App. D.C. 226 (App. D.C. 1904). 

The above paragraph should be deleted in its entirety. See Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a) ll.

Claim
The claim is objected to because it does not follow proper form. Further, the paragraph [Application for overall protection for industrial design(s) as shown and described.] must be deleted. The specific wording of the claim in an international design application designating the United States shall be in formal terms to the ornamental design for the article (specifying name of article) as shown, or as shown and described. More than one claim is neither required nor permitted for purposes of the United States. See 37 CFR 1.1025 and MPEP 1503.01 III. For proper form the claim must be amended to read:

	-- The ornamental design for a pot lid handle as shown and described. --

Claim Rejections - 35 USC § 112(a) and (b)
The claim is rejected under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.
 
The claim is indefinite and nonenabling because there are inconsistencies between the reproductions that are so great that the overall appearance of the design is unclear (MPEP § 1504.04), specifically:

In Embodiment 1, reproductions 1.1, 1.2, 1.4, and 1.5 show the pot lid handle with a flat top but reproduction 1.7 shows the pot lid handle with a rounded, slightly convex top. (See 1 and arrows in annotated reproductions)

In Embodiment 2, reproductions 2.1, 2.2, 2.3, and 2.5 show the pot lid handle with a flat top but reproductions 2.6 shows the pot lid handle with a rounded, slightly convex top. (See 2 and arrows in annotated reproductions)

In Embodiment 3, reproductions 3.1, 3.2, 3.6, and 3.7 show the pot lid handle with a flat top but v 3.3 shows the pot lid handle with a rounded, slightly convex top. (See 3 and arrows in annotated reproductions)

In Embodiment 4, reproductions 4.1, 4.4, 4.5, and 4.7 show the pot lid handle with a flat top but reproductions 4.2 shows the pot lid handle with a rounded, slightly convex top. (See 4 and arrows in annotated reproductions)

 
    PNG
    media_image1.png
    990
    785
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1159
    660
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1232
    941
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    1281
    651
    media_image4.png
    Greyscale



The claim is indefinite and nonenabling because the visual disclosure is inadequate such that the appearance and shape or configuration of the design for which protection is sought cannot be determined or understood (MPEP § 1504.04), specifically:

The shape of the features on the bottom side of the base (annotated with “5”) cannot be determined based on the disclosure provided. Based on the reproductions provided, it is not possible to determine the shape and configuration of these portions. These portions are shown only in a single planar view, and their three-dimensionality cannot be determined. The single views of these features do not clearly distinguish between contours and planar surfaces nor does it explain the differences in depth between surfaces. It is impossible to understand the transitions between the various surfaces that are shown. For example, it cannot be determined if the portions within the grayed out areas on reproduction 1.6 are coplanar with each other or with adjacent surfaces, or if they are recessed. And if they're recessed, it cannot be known how much based on the illustration provided. (See 5 and arrows in annotated reproductions)

The shape of the features on the bottom side of the base (annotated with “6”) cannot be determined based on the disclosure provided. Based on the reproductions provided, it is not possible to determine the shape and configuration of these portions. These portions are shown only in a single planar view, and their three-dimensionality cannot be determined. The single views of these features do not clearly distinguish between contours and planar surfaces nor does it explain the differences in depth between surfaces. It is impossible to understand the transitions between the various surfaces that are shown. For example, it cannot be determined if the portions within the grayed out areas on reproduction 2.4 are coplanar with each other or with adjacent surfaces, or if they are recessed. And if they're recessed, it cannot be known how much based on the illustration provided. (See 6 and arrows in annotated reproductions)

The shape of the features on the bottom side of the base (annotated with “7”) cannot be determined based on the disclosure provided. Based on the reproductions provided, it is not possible to determine the shape and configuration of these portions. These portions are shown only in a single planar view, and their three-dimensionality cannot be determined. The single views of these features do not clearly distinguish between contours and planar surfaces nor does it explain the differences in depth between surfaces. It is impossible to understand the transitions between the various surfaces that are shown. For example, it cannot be determined if the portions within the grayed out areas on reproduction 3.4 are coplanar with each other or with adjacent surfaces, or if they are recessed. And if they're recessed, it cannot be known how much based on the illustration provided. (See 7 and arrows in annotated reproductions)

The shape of the features on the bottom side of the base (annotated with “8”) cannot be determined based on the disclosure provided. Based on the reproductions provided, it is not possible to determine the shape and configuration of these portions. These portions are shown only in a single planar view, and their three-dimensionality cannot be determined. The single views of these features do not clearly distinguish between contours and planar surfaces nor does it explain the differences in depth between surfaces. It is impossible to understand the transitions between the various surfaces that are shown. For example, it cannot be determined if the portions within the grayed out areas on reproduction 4.3 are coplanar with each other or with adjacent surfaces, or if they are recessed. And if they're recessed, it cannot be known how much based on the illustration provided. (See 8 and arrows in annotated reproductions)

The shape of the features on the bottom side of the base (annotated with “9”) cannot be determined based on the disclosure provided. Based on the reproductions provided, it is not possible to determine the shape and configuration of these portions. These portions are shown only in a single planar view, and their three-dimensionality cannot be determined. The single views of these features do not clearly distinguish between contours and planar surfaces nor does it explain the differences in depth between surfaces. It is impossible to understand the transitions between the various surfaces that are shown. For example, it cannot be determined if the portions within the annotated areas on reproduction 5.4 are coplanar with each other or with adjacent surfaces, or if they are recessed. And if they're recessed, it cannot be known how much based on the illustration provided. (See 9 and arrows in annotated reproductions)

 
    PNG
    media_image5.png
    433
    378
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    458
    300
    media_image6.png
    Greyscale
 

    PNG
    media_image7.png
    512
    457
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    468
    305
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    581
    457
    media_image9.png
    Greyscale



Because of the inconsistencies and inadequate disclosure, the claimed design is in fact subject to multiple interpretations, and one of ordinary skill in the art would not be able to understand the design without the use of conjecture. This renders the claim indefinite and non-enabled.

To overcome this rejection, it is suggested that applicant submit new reproductions of the claimed design that show the design clearly and consistently. Applicant may indicate that protection is not sought for those portions of the reproductions which are considered indefinite and nonenabling in the rejection under 35 U.S.C. 112 above by amending the reproductions to color those portions or convert those portions to broken lines and by amending the specification to include a statement that the portions of the pot lid handle shown in broken lines form no part of the claimed design or a statement that the portions of the pot lid handle shown by coloring form no part of the claimed design provided such amendments do not introduce new matter (see 35 U.S.C. 132, 37 CFR 1.121).

Conclusion
The claim stands rejected under 35 USC § 112(a) and (b), as set forth above.

The claim is patentable over the cited prior art; however, a final determination of patentability will be made upon resolution of the above rejection.

Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALYA M RAPUNDALO whose telephone number is (571) 272-5154. The examiner can normally be reached on Monday - Friday from 8:30 a.m. to 5:00 p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, LILYANA BEKIC, can be reached at telephone number (571) 272-7425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Discussion of the Merits of the Application 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant's representative if the representative is not registered to practice before the USPTO. Appointment as applicant's representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO. Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO. Additional information regarding interviews is set forth below.

Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner). The registered practitioner may either be of record or not of record. To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application. Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above). See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.

If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at natalya.rapundalo@uspto.gov to arrange a time and date for the telephone interview. Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner's work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application. Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above. The authorization may not be sent by email to the USPTO. For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below. See MPEP 502.03 II for further information.

When Responding to Official USPTO Correspondence 
When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:

The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b). Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:

Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window

See https://www.uspto.gov/patents-maintaining-patent/responding-office-actions

Note that correspondence received will appear in Public PAIR, which may be viewed by the applicant at: https://portal.uspto.gov/pair/PublicPair

/N.M.R./
Examiner, Art Unit 2921

/MARY ANN CALABRESE/Primary Examiner, Art Unit 2913